COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Lemons and Senior Judge Cole
Argued at Richmond, Virginia


LINDA BIVINS
                                           MEMORANDUM OPINION * BY
v.   Record No. 0304-99-2                   JUDGE MARVIN F. COLE
                                              NOVEMBER 2, 1999
NEW KENT COUNTY DEPARTMENT
 OF SOCIAL SERVICES


               FROM THE CIRCUIT COURT OF NEW KENT COUNTY
                      William H. Shaw, III, Judge

          (Rhonda L. Earhart, on brief), for appellant.
          Appellant submitting on brief.

          (James E. Cornwell, Jr.; C. Michael DeCamps;
          Sands, Anderson, Marks & Miller, on brief),
          for appellee. Appellee submitting on brief.


     Linda Bivins (Bivins) appeals the decision of the circuit

court terminating her parental rights to her children, Adam and

Elisabeth Sewell.    Bivins contends that the record contains no

indication that the New Kent County Department of Social Services

(DSS) filed with the juvenile and domestic relations district

court a foster care plan meeting the requirements of Code

§ 16.1-281(B).    Bivins also contends that DSS failed to present

clear and convincing evidence sufficient under Code § 16.1-283 to

terminate her parental rights.    We find that the contentions



     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
Bivins raised on appeal are without merit, and we affirm the

decision of the trial court.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the

paramount consideration of a trial court is the child's best

interests."   Logan v. Fairfax County Dep't of Human Development,

13 Va. App. 123, 128, 409 S.E.2d 460, 463 (1991).

           "In matters of a child's welfare, trial
           courts are vested with broad discretion in
           making the decisions necessary to guard and
           to foster a child's best interests." The
           trial court's judgment, "when based on
           evidence heard ore tenus, will not be
           disturbed on appeal unless plainly wrong or
           without evidence to support it."

Id. (citations omitted).

     Both children are special needs children with cerebral

palsy.   Elisabeth, who was born prematurely after Bivins stabbed

herself three times in the vagina, weighed three pounds at

birth.   At the time she came into foster care, Elisabeth was

developmentally delayed and mentally retarded.   She suffered

from extremely poor hygiene.   She was a victim of at least one

instance of sexual abuse by her father, Dennis Sewell (Sewell).

Elisabeth had difficulty sleeping, with nightmares, night

wanderings, and bedwetting.

     At birth, Adam weighed two and one-half pounds and tested

positive for cocaine.   At age four, when he was placed in foster

care, he weighed twenty-two pounds, and could not speak, walk,


                               - 2 -
or eat.   His dental hygiene was so poor that he had fourteen

teeth extracted.

     At the time the children were placed in foster care in

December 1995, Bivins was incarcerated on charges of

prescription drug fraud.    The children were then in the custody

of their father and his parents, John and Rose Murdock.

     Both children made great strides while in foster care.     At

the time of the termination hearing, each demonstrated greater

ability to function and to care for themselves.   Both children

continued to face substantial medical and developmental

challenges in the future.

                           Foster Care Plan

     Code § 16.1-281 requires social services agencies such as

DSS to develop foster care plans detailing the services to be

offered children placed in their legal custody.   Subsection (B)

provides, in pertinent part, that "[i]f consistent with the

child's health and safety, the plan shall be designed to support

reasonable efforts which lead to the return of the child to his

parents or other prior custodians within the shortest

practicable time which shall be specified in the plan."   Bivins

contends that the record fails to demonstrate that a foster care

plan meeting the statutory requirements of Code § 16.1-281 was

filed with the juvenile and domestic relations district court.

Specifically, although Bivins admits that a foster care plan

dated August 4, 1998 was prepared, she contends that an earlier

                                - 3 -
plan was the plan documenting termination of her parental rights

as being in the best interests of the children.

     Bivins concedes that the plans were admitted into the

juvenile and domestic relations district court record and DSS

was not required to refile them in the circuit court during the

trial de novo.   See Todaro v. Alexandria Dep't of Social Servs.,

226 Va. 307, 309 S.E.2d 303 (1983).      The transcript of the

circuit court hearing demonstrates that the foster care plans

were admitted into evidence before the circuit court by

stipulation and without objection.       The record on appeal

contains the plans.    The trial court approved the plan "filed

herein by [DSS]," and its order is presumed to be a correct

recitation of the facts.    We find no merit in this challenge to

the order approving the foster care plans.

                      Sufficiency of the Evidence

     Bivins contends that the trial court erred when it found

that DSS presented clear and convincing evidence sufficient to

support termination of her parental rights pursuant to Code

§ 16.1-283.   "Code § 16.1-283 embodies 'the statutory scheme for

the . . . termination of residual parental rights in this

Commonwealth' [which] . . . 'provides detailed procedures

designed to protect the rights of the parents and their child,'

balancing their interests while seeking to preserve the family."

Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d 538, 540 (1995)

(citations omitted).    We find no error.

                                 - 4 -
     The trial court found that clear and convincing evidence

supported the termination of Bivins' parental rights pursuant to

Code § 16.1-283(B).   Code § 16.1-283(B)(1) and (2) provide, in

pertinent part, that the parental rights of parents of a child

placed in foster care after being found by a court to be

neglected or abused may be terminated if the court finds that

termination is in the best interests of the child and finds

clear and convincing evidence that:

           1. The neglect or abuse suffered by such
           child presented a serious and substantial
           threat to his life, health or development;
           and

           2. It is not reasonably likely that the
           conditions which resulted in such neglect or
           abuse can be substantially corrected or
           eliminated so as to allow the child's safe
           return to his parent or parents within a
           reasonable period of time. In making this
           determination, the court shall take into
           consideration the efforts made to
           rehabilitate the parent or parents by any
           public or private social, medical, mental
           health or other rehabilitative agencies
           prior to the child's initial placement in
           foster care.

     The trial court also found that DSS presented sufficient

evidence under Code § 16.1-283(C) to terminate Bivins' parental

rights.   Under Code § 16.1-283(C)(2), the parental rights of a

child placed in foster care may be terminated if the court finds

by clear and convincing evidence that it is in the best

interests of the child and that:

           2. The parent . . ., without good cause,
           [has] been unwilling or unable within a

                               - 5 -
          reasonable period not to exceed twelve
          months from the date the child was placed in
          foster care to remedy substantially the
          conditions which led to or required
          continuation of the child's foster care
          placement, notwithstanding the reasonable
          and appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end. Proof that the parent
          or parents, without good cause, have failed
          or been unable to make substantial progress
          towards elimination of the conditions which
          led to or required continuation of the
          child's foster care placement in accordance
          with their obligations under and within the
          time limits or goals set forth in a foster
          care plan filed with the court or any other
          plan jointly designed and agreed to by the
          parent or parents and a public or private
          social, medical, mental health or other
          rehabilitative agency shall constitute prima
          facie evidence of this condition. The court
          shall take into consideration the prior
          efforts of such agencies to rehabilitate the
          parent or parents prior to the placement of
          the child in foster care.

     The evidence established that the children were placed in

foster care in 1995, while Bivins was incarcerated and the

children were in the custody of Sewell and the Murdocks.    The

trial court reviewed the evidence based upon the steps Bivins

had taken to satisfy her responsibilities under the foster care

plan prepared after her release from prison in January 1997.

Pat Woods, the DSS social worker, testified that DSS made

arrangements for Bivins to have visitation with the children,

kept her informed of doctors' appointments and school meetings,

and provided a contract worker to assist Bivins with parenting

skills during visitation.   Woods testified that, despite the


                               - 6 -
requirements set out by court order, Bivins failed to file a

psychological assessment with DSS or to cooperate with the home

study and background check on her fiancé.

     At trial, Bivins admitted that she had problems with drug

abuse, particularly abuse of prescription painkillers.   She

admitted that a March 1998 urine test revealed evidence of drug

use, but testified that she was undergoing drug counseling.

While she admitted that she attended only some of the children's

medical appointments and did not attend any meetings at school,

Bivins testified that she lived too far away to attend those

meetings regularly.    She also testified that transportation and

finances prevented her from complying with some of her

responsibilities under the foster care plan.   Bivins said that

she was sometimes late for visitation because it was impossible

to get to New Kent from Norfolk for a 9:00 visitation on

Saturdays due to traffic.   Sometimes, their car would break down

and they needed to rent one.   She was out of work for over a

year as a result of a work-related injury, and her fiancé also

lost his employment.   She would not call DSS very often because

it was too expensive to make the long distance call.   She also

refused to pay the $15 necessary to complete the background

check of her fiancé because they did not have the money.   Bivins

indicated at trial that she would gladly pay for the background

check now and would be willing to move from Norfolk to New Kent.



                                - 7 -
     While Bivins contends that DSS failed to provide her with

sufficient services to allow the children to return to her, the

record supports the trial court's finding that Bivins failed to

substantially correct the conditions which led to the children's

foster care placement despite DSS's reasonable rehabilitative

efforts.   It is true that Bivins completed some parenting and

anger control classes while in prison.   However, the evidence

indicated that she failed to implement what she had learned into

her dealings with the children.   Nancy Geary, Elisabeth's

therapist, indicated that Elisabeth became upset after

visitation with Bivins and complained that Bivins "smacked" her

in the face.   Significantly, Geary noted that Elisabeth changed

from wanting to be with Bivins to not wanting to be with her.

           That's because of the lack of parent-child
           relationship. That's not necessarily the
           lack of contact. The contact that she did
           have was not successful, was not promoting
           toward a loving relationship.

Geary also noted that Bivins failed to follow through on Geary's

offers of assistance or her recommendations that Bivins take a

parenting class, receive psychological assessment, or have

individual counseling.    Bivins also threatened her following a

previous court hearing.

     Tammy Bays, the contract worker supervising the

visitations, testified that Bivins was often frustrated dealing

with the children and focused on herself rather than attending

to the needs of the children.   Bivins lacked an understanding of

                                - 8 -
the severity of her children's problems and, lacking that

understanding, failed to provide the parenting skills necessary

to assist the children.

     While Bivins indicated her willingness in the future to

live closer to the children, she made no effort to do so in the

past despite her repeated complaints that the distance made it

impossible for her to attend the children's medical

appointments, educational planning sessions, or arrive on time

for visitation.   "It is clearly not in the best interests of a

child to spend a lengthy period of time waiting to find out

when, or even if, a parent will be capable of resuming [her]

responsibilities."    Kaywood v. Halifax County Dep't of Social

Servs., 10 Va. App. 535, 540, 394 S.E.2d 492, 495 (1990).     The

trial court was not required to place more credibility in her

proposed plans for the future than warranted by her actions in

the past.    Moreover, other evidence demonstrated that increased

contact, without an improvement in Bivins' parenting and anger

management skills, would not be in the children's best

interests.

     Evidence in the record fully supports the findings of the

trial court that DSS presented clear and convincing evidence

sufficient under Code § 16.1-283(B) and (C) to terminate Bivins'

parental rights to Adam and Elisabeth.




                                - 9 -
Accordingly, the decision of the circuit court is affirmed.

                                             Affirmed.




                        - 10 -